


Exhibit 10.1

 

Merrill Lynch Non-Qualified Deferred Compensation Plan

 

Article 1 - Introduction

 

1.1.         Purpose of Plan

 

The Employer has adopted the Plan set forth herein to provide a means by which
certain employees may elect to defer receipt of designated percentages or
amounts of their Compensation and to provide a means for certain other deferrals
of Compensation.

 

1.2.         Status of Plan

 

The Plan is intended to be “a plan that is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, and shall be interpreted
and administered to the extent possible in a manner consistent with that intent.
The Plan was originally adopted effective January 1, 1995, and has not been
amended or materially modified (other than as otherwise permitted under
regulations issued by the Secretary of the Treasury) after October 3, 2004. By
action of its sole general partner, the Employer froze the Plan with respect to
the vested benefits of Plan participants earned on or before December 31, 2004
in such manner as ensured that the frozen Plan shall not be subject to section
409A of the Code. The Plan has not been amended (or otherwise materially
modified in any manner that would subject the Plan to Code Section 409A) with
respect to those Plan benefits accrued or earned by participants and vested as
of December 31, 2004 and including actual or deemed interest accumulations or
increases in the present value of the December 31, 2004 vested accrued benefits
(the “Frozen Benefits”). Any attempted amendment or purported material
modification with respect to such Frozen Benefits shall be null and void and of
no force or effect. The Frozen Benefits shall be governed by the terms of this
Plan as it existed as of December 31, 2004. The Plan is intended to permit the
deferral of compensation on and after January 1, 2005 (or with respect to
amounts deferred before January 1, 2005 but not vested as of that date) in
accordance with section 409A of the Code and all provisions of this Plan shall
be interpreted and applied in a manner consistent with section 409A of the Code.
Any provision that would conflict with such requirements shall not be valid or
enforceable.

 

Article 2 - Definitions

 

Wherever used herein, the following terms have the meanings set forth below,
unless a different meaning is clearly required by the context:

 

2.1.                            Account means, for each Participant, the account
established for his or her benefit under Section 5.1.

 

2.2.                            Adoption Agreement means The Merrill Lynch
Non-Qualified Deferred Compensation Plan Adoption Agreement, which shall be
incorporated herein, signed by the Employer to establish the Plan and containing
all the options selected by the Employer, as the same may be amended from time
to time.

 

2.3.                            Change of Control has the meaning set forth in
the Stock Plan. It is the Employer’s responsibility to determine whether a
Change of Control has occurred and to advise the Plan Administrator (or its
delegate) accordingly.

 

2.4.                            Code means the Internal Revenue Code of 1986, as
amended from time to time. Reference to any section or subsection of the Code
includes reference to any comparable or succeeding provisions of any legislation
that amends, supplements or replaces such section or subsection. In addition,
reference to any section or subsection of the Code includes a reference to
regulations,

 

--------------------------------------------------------------------------------


 

notices, rulings and other official Internal Revenue Service guidance issued in
connection with such section or subsection.

 

2.5.                            Compensation means the compensation, otherwise
subject to a deferral election hereunder and as defined by the Employer in the
Adoption Agreement.

 

2.6.                            Effective Date means the date chosen in the
Adoption Agreement as of which the Plan first becomes effective.

 

2.7.                            Election Form means the participation election
form as approved and prescribed by the Plan Administrator.

 

2.8.                            Elective Deferral means the portion of
Compensation that is deferred by a Participant under Section 4.1.

 

2.9.                            Eligible Employee means, on the Effective Date
or on any entry date thereafter, each employee of the Employer who the Employer
determines satisfies the criteria established in the Adoption Agreement.

 

2.10.                     Employer means the Employer referred to in the
Adoption Agreement, any successor to all or a major portion of the Employer’s
assets or business that assumes the obligations of the Employer, and each other
entity that is affiliated with the Employer, which adopts the Plan with the
consent of the Employer, provided that the Employer that signs the Adoption
Agreement shall have the sole power to amend this Plan and shall be the Plan
Administrator if no other person or entity is so serving at any time.

 

2.11.                     ERISA means the Employee Retirement Security Act of
1974, as amended from time to time. Reference to any section or subsection of
ERISA includes reference to any comparable or succeeding provisions of any
legislation that amends, supplements or replaces such section or subsection.

 

2.12.                     Incentive Deferral means a discretionary additional
deferral made by the Employer as described in Section 4.3.

 

2.13.                     Insolvent means either (i) the Employer is unable to
pay its debts as they become due, or (ii) the Employer is subject to a pending
proceeding as a debtor under the United States Bankruptcy Code.

 

2.14.                     Matching Deferral means a deferral for the benefit of
a Participant as described in Section 4.2.

 

2.15.                     Participant means any individual who participates in
the Plan in accordance with Article 3.

 

2.16.                     Plan means the Employer’s plan in the form of the
Merrill Lynch Non-Qualified Deferred Compensation Plan and the Adoption
Agreement and all amendments thereto.

 

2.17.                     Plan Administrator means the person, persons or entity
designated by the Employer in the Adoption Agreement to administer the Plan and
to serve as the agent for Employer with respect to the Trust as contemplated by
the agreement establishing the Trust. If no such person or entity is so serving
at any time, the Employer shall be the Plan Administrator.

 

2.18.                     Plan Year means the calendar year.

 

2.19.                     Retirement Age means the Retirement Age chosen in the
Adoption Agreement.

 

2

--------------------------------------------------------------------------------


 

2.20.                     Stock Plan means the Simon Property Group, L.P. 1998
Stock Incentive Plan, as the same has been or may be modified or supplemented
from time-to-time, or any successor thereto.

 

2.21.                     Total and Permanent Disability means that the
Participant (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than 3 months under an
accident and health plan covering employees of the Participant’s Employer. The
permanence and degree of any Total and Permanent Disability shall be supported
by medical evidence satisfactory to the Plan Administrator. The Plan
Administrator may rely on a determination of disability made by the Social
Security Administration for the purposes of determining whether a Participant
has a Total and Permanent Disability.

 

2.22.                     Trust means the Trust established by the Employer that
identifies the Plan as a plan with respect to which assets are to be held by the
Trustee.

 

2.23.       Trustee means the Trustee or Trustees under the Trust.

 

2.24.                     Year of Service means the computation period and
service requirement provided for in Section 6.2 and as elected in the Adoption
Agreement.

 

Article 3 - Participation

 

3.1.                            Commencement of Participation

 

Any individual who elects to defer part of his or her Compensation in accordance
with Section 4.1 shall become a Participant in the Plan as of the date such
deferrals commence. Any individual who is not already a Participant and whose
Account is credited with an Incentive Deferral shall become a Participant as of
the date such amount is credited.

 

3.2.                            Continued Participation

 

Except as otherwise provided herein, a Participant in the Plan shall continue to
be a Participant so long as any amount remains credited to his or her Account,
subject to the following:

 

(a)             The Employer may determine, before the beginning of a Plan Year
that, effective after the end of the current Plan Year, a Participant will not
be eligible (i) to elect to defer part of his or her Compensation in accordance
with Section 4.1, (ii) for the credits for Matching Deferrals in accordance with
Section 4.2, or (iii) for Incentive Deferrals in accordance with Section 4.3.

 

(b)             Elective Deferral elections under Section 4.1 shall be
terminated (subject to a Participant’s subsequent timely deferral election under
Section 4.1) in accordance with the rules in Section 7.5 for unforeseen
financial emergency withdrawals

 

(c)             Elective Deferral elections under Section 4.1 shall be
terminated if the Participant elects to receive a hardship distribution under a
tax-qualified cash or deferred arrangement subject to section 401(k) of the Code
maintained by the Employer. In such case, any later Elective Deferral election
under Section 4.1 of this Plan cannot be earlier than the first day of any Plan
Year after the expiration of the suspension of deferrals under the section
401(k) plan.

 

Article 4 - Elective, Matching and Incentive Deferrals

 

4.1.                            Elective Deferrals

 

Elective Deferral elections shall be made on such Election Forms provided by the
Plan Administrator and in accordance with the following provisions:

 

3

--------------------------------------------------------------------------------


 

(a)           General Rule on Timing of Elective Deferral Elections. Except as
otherwise provided in this Section 4.1 or otherwise in this Plan, an Eligible
Employee may elect to defer a percentage or dollar amount of Compensation to be
earned in a Plan Year by making an irrevocable election to do so before January
1st of that Plan Year.

 

(b)           Initial Elective Deferral Election Upon Effective Date of Plan. If
an Eligible Employee is not otherwise eligible to participate in another
individual account non-qualified deferred compensation plan, and the individual
is an Eligible Employee on the Effective Date, the Eligible Employee may
irrevocably elect to defer a percentage or dollar amount of Compensation to be
earned by the Eligible Employee in the same Plan Year as long as the election is
made within 30 days following the Effective Date and applies only to
Compensation earned after the election is made. Thereafter, the timing of future
Elective Deferral elections is governed by Section 4.1(a).

 

(c)           Initial Elective Deferral Election Upon an Individual’s First
Becoming Eligible After the Plan’s Effective Date. If an Eligible Employee is
not otherwise eligible to participate in another individual account
non-qualified deferred compensation plan, and the individual first becomes
eligible for this Plan after the Effective Date, the Eligible Employee may
irrevocably elect to defer a percentage or dollar amount of Compensation to be
earned by the Eligible Employee in the same Plan Year as long as the election is
made within 30 days following the date the individual first becomes an Eligible
Employee and applies only to Compensation earned after the election is made.
Thereafter, the timing of future Elective Deferral elections is governed by
Section 4.1(a).

 

(d)           Special Rule for Final Payroll in a Plan Year. If an Employer’s
normal payroll practice is such that the last payroll beginning in a Plan Year
covers services performed at the end of that Plan Year and into the beginning of
the next Plan Year, then any Elective Deferral elections under this Plan for a
Plan Year will irrevocably apply to all payroll periods beginning in that Plan
Year.

 

(e)           Crediting Elective Deferral Elections. Elective Deferrals shall be
credited to the Participant’s Account as soon as practicable after the date the
amounts would otherwise have been paid to the Participant in the absence of an
Elective Deferral election.

 

If an Employer elects to allow for the deferral of Performance-Based
Compensation (as defined in Appendix A) by making the election in Section 4 of
the Adoption Agreement, the rules set forth in Appendix A with respect to
deferrals of Performance-Based Compensation shall apply. The Plan Administrator
may adopt such additional administrative requirements regarding the form and
timing of Elective Deferral elections as long as those requirements are
consistent with the preceding provisions of this Section 4.1 and the Code.

 

4.2.                            Matching Deferrals

 

For each eligible Participant in the Plan, as of the end of each payroll period,
calendar month, calendar quarter, or calendar year as determined by the Employer
and specified in the Adoption Agreement (the “Determination Period”), the
Employer may, in its sole and absolute discretion, add a Matching Deferral
amount calculated at the end of the Determination Period, equal to the product
of: (i) the rate of the Matching Deferral amount, if any, specified by the
Employer in the Adoption Agreement, and (ii) the amount of the Elective Deferral
credited to the Account of the Participant for that Determination Period
pursuant to Section 4.1. The Employer may contribute an amount equal to such
Matching Deferral amount to the Trust as soon as practicable thereafter. The
Matching Deferral amount will be credited to the Account of the Participant as
soon as practicable after the Determination Period.

 

4.3.                            Incentive Deferrals

 

In addition to any amounts which may be credited to the Account of a Participant
pursuant to Section 4.1 for any year, the Employer may, in its sole and absolute
discretion, at any time and from time to time

 

4

--------------------------------------------------------------------------------


 

determine to credit the Account of a Participant with an amount determined by
the Employer in its sole and absolute discretion. Such amount shall be
authorized for such purpose or purposes as the Employer may deem appropriate
and, except for determining the form and timing of distribution of such amounts,
shall be subject to such terms and conditions as the Employer may determine in
its sole and absolute discretion. In all events, any such terms and conditions
that the Employer may determine must be established in writing and comply with
the terms of this Plan and the requirements of section 409A of the Code. For
example, the Employer may credit an amount to the Account of a Participant and
condition the credit of that amount and any adjustment of that amount upon the
Participant remaining employed by the Employer for an additional specified
period of time. The terms and conditions specified by the Employer shall be set
forth in writing and reflected in an attachment to the Adoption Agreement. All
Incentive Deferrals credited to a Participant’s Account for a Plan Year will be
distributed according to the Participant’s election in effect for Elective
Deferrals credited to the Participant’s Account for the same Plan Year. If there
is no such election in effect, then all Incentive Deferrals credited to a
Participant’s Account for a Plan Year will be distributed in a single sum
payment upon the earlier of the date specified in Section 7.3 (Separation from
Service) or Section 7.4 (Death).

 

Article 5 - Accounts

 

5.1.         Accounts

 

The Plan Administrator shall establish an Account for each participant
reflecting Elective Deferrals, Matching Deferrals (if any) and Incentive
Deferrals (if any) credited for the Participant’s benefit together with any
adjustments for income, gain or loss and any payments from the Account, The Plan
Administrator may cause the Trustee to maintain and invest separate asset
accounts corresponding to each Participant’s Account. The Plan Administrator
shall establish sub-accounts for each Participant who has more than one election
in effect under Section 7.1 and such other sub-accounts as are necessary for the
proper administration of the Plan. The Plan Administrator shall provide the
Participant with a statement of his or her Account reflecting the income, gains
and losses (realized and unrealized), amounts of deferrals, and distributions of
such Account since the prior statement.

 

5.2.         Deemed Investments

 

Subject to the elections made by the Employer in the Adoption Agreement, for
purposes of measuring the value of the benefit that may be payable to or with
respect to a Participant under the Plan, such value may be determined taking
into account Participant-directed deemed investment elections made in accordance
with the terms and conditions of this Section 5.2.

 

(a)          For purposes of measuring the amounts to be credited (or debited)
to a Participant’s Account, a Participant or the Participant’s investment
advisor may select, from the investment options or other investment media
selected by the Plan Administrator and approved by the Employer, the investments
in which all or part of his or her Account shall be deemed to be invested. In no
event shall any Participant be entitled to have any such investments made other
than on a deemed basis. The Accounts maintained pursuant to this Plan are for
bookkeeping purposes only, and neither the Employer nor the Trustee is under any
obligation to invest any amounts credited to such Accounts.

 

(b)         The Participant or the Participant’s investment advisor shall make
an investment designation (on the Election Form used to elect to defer
Compensation under Section 4.1 or in such other manner as specified by the Plan
Administrator or the Employer) which shall remain effective until another valid
direction has been made by Participant or the Participant’s investment advisor.
The Participant or the Participant’s investment advisor may amend the
Participant’s investment designation at such times and in such manner as
prescribed by the Plan Administrator. A timely change to the Participant’s
investment designation shall become effective as soon as administratively
practicable in accordance with procedures established by

 

5

--------------------------------------------------------------------------------


 

the Plan Administrator. The investment options or investment media deemed to be
made available to the Participant, and any limitation on the maximum or minimum
percentages of the Participant’s Account that may be deemed to be invested in
any particular option or investment, shall be the same as from time to time
communicated to the Participant by the Plan Administrator.

 

(c)          The Participant’s appointment of an investment advisor to act on
his or her behalf under subsection (a) shall not be effective until the
Participant notifies the Employer of such appointment in a manner acceptable to
the Employer. The removal of any Participant’s investment advisor shall not be
effective until the participant notifies the Employer of the removal in a manner
acceptable to the Employer.

 

(d)         The Trustee shall invest assets of the Trust in accordance with the
terms and provisions of the trust agreement that establishes and governs the
Trust.

 

5.3.         Hypothetical Accounts

 

The Accounts (and any sub-accounts) established under this Plan for Participants
and their Beneficiaries shall be hypothetical in nature and shall be maintained
for bookkeeping purposes only. Neither the Plan nor any of the Accounts
(sub-accounts or any accounts established under this Plan) shall be required to
hold any actual funds or assets.

 

Article 6 - Vesting

 

6.1.         Vested Benefit

 

The term “Vested” shall mean the Participant’s non-forfeitable interest in the
benefit described under the Plan which may be payable to or with respect to the
Participant in accordance with and subject to the terms of the Plan. Except as
otherwise specifically provided in the Plan and subject to earlier vesting in
accordance with Sections 6.3, 6.4 and 6.5 of the Plan, the amounts credited to
the Account (or any sub-accounts) of each Participant shall be Vested as
follows:

 

(a)          the amounts credited to the Account of each Participant
attributable to Elective Deferrals, as adjusted based upon the measuring
investments, shall be one hundred percent (100%) Vested at all times subject, in
all cases, to any vesting requirements set forth in, or established under, the
Stock Plan for any Elective Deferrals consisting of awards under the Stock Plan;

 

(b)         the amounts credited to the Account of each Participant attributable
to Matching Deferrals, as adjusted based upon the measuring investments, shall
be Vested in accordance with the schedule selected by the Employer in the
Adoption Agreement; and

 

(c)          the amounts credited to the Account of each Participant
attributable to Incentive Deferrals, as adjusted based upon the measuring
investments, shall be Vested in accordance with the schedule selected by the
Employer in the Adoption Agreement.

 

6.2.         Vesting Service

 

For purposes of applying the vesting schedule in the Adoption Agreement, unless
otherwise provided in the Adoption Agreement, a Participant shall be considered
to have completed a Year of Service for each complete year of full-time service
with the Employer or an Affiliate, measured from the Participant’s first date of
such employment unless the Employer also maintains a section 401(k) plan that is
qualified under section 401(a) of the Code in which the Participant
participates, in which case the rules governing vesting service under that plan
shall also be controlling under this Plan.

 

In calculating Years of Service for vesting purposes with respect to Simon
Property Group Common Stock allocated to a Participant as an Incentive Deferral,
Years of Service shall include the period of time after the Participant’s
“Approved Retirement” as though that period of time is full-time service with
the Employer. A Participant’s “Approved Retirement” means retirement from the
Employer on or after a

 

6

--------------------------------------------------------------------------------


 

date as of which the Participant has attained the age of 59 1/2 years while
employed by Employer or the date as of which either the Participant has attained
the age of 55 years plus 10 years of continuous employment (in full and partial
years) with Employer, as long as the Participant has executed a form of
non-compete agreement as prescribed by the Employer and is in full compliance
with such non-compete agreement.

 

6.3.         Change or Control

 

Notwithstanding any provision in the Plan to the contrary, all amounts credited
to the Account (and any sub-accounts) of each Participant attributable to
Matching Deferrals and any Incentive Deferrals, as adjusted based upon the
measuring investments, shall be one hundred percent (100%) Vested, as that term
is defined in Section 6.1 of the Plan, immediately upon a Change of Control.

 

6.4.         Death or Disability

 

Notwithstanding any provision in the Plan to the contrary, all amounts credited
to the Account (and any sub-accounts) of each Participant attributable to
Matching Deferrals and any Incentive Deferrals, as adjusted based upon the
measuring investments, shall be one hundred percent (100%) Vested, as that term
is defined in Section 6.1 of the Plan, immediately upon the termination of the
Participant’s employment by reason of the Participant’s death or Total and
Permanent Disability.

 

6.5.         Insolvency

 

Notwithstanding any provision in the Plan to the contrary, all amounts credited
to the Account (and any sub-accounts) of each Participant attributable to
Matching Deferrals and any Incentive Deferrals, as adjusted based upon the
measuring investments, shall be one hundred percent (100%) Vested, as that term
is defined in Section 6.1 of the Plan, immediately upon the Employer becoming
Insolvent, in which event the Participant shall have the same rights and
interest in such amounts so credited to his or her Account (and any
sub-accounts) as a general unsecured creditor of the Employer.

 

Article 7 - Payments

 

7.1.         Election as to Time and Form of Payment – Scheduled In-Service
Payments

 

With respect to deferrals made for each Plan Year, a Participant may elect (on
the Election Form used to elect to defer Compensation under Section 4.1 of the
Plan) a specified date at which the amounts credited to the Account of the
Participant attributable to Elective Deferrals and Matching Deferrals (as
adjusted based upon the measuring investments) will be payable to the
Participant. Alternatively, a Participant may elect to have his Account paid as
of the earlier of the date specified in the preceding sentence or the date he
separates from services. The Participant may elect separate distribution
schedules for each Plan Year’s deferral amounts and for Elective Deferrals
separately from Matching Deferrals. Distributions of any Incentive Deferrals
credited to a Participant’s Account for any Plan Year shall be paid in the same
time and manner as any Elective Deferrals credited to the Participant’s Account
for the same Plan Year. If there is no such election in effect, then all
Incentive Deferrals credited to a Participant’s Account for a Plan Year will be
distributed in a single sum payment upon the earlier of the date specified in
Section 7.3 (Separation from Service) or Section 7.4 (Death). The Participant
shall also elect on such Election Form the form of the benefit payable to the
Participant which shall include:

 

(a)          a single lump-sum payment; or

 

(b)         annual installment payments over a period elected by the Participant
not to exceed fifteen (15) annual installment payments, with each annual
installment payment determined by multiplying the balance of the amount payable
to the Participant with respect to the Account (and any sub-accounts) determined
as of the date of distribution, by a fraction with one (1) as the numerator and
the number of annual installment payments remaining to be paid as the
denominator.

 

7

--------------------------------------------------------------------------------


 

Each such distribution election will be effective for the Plan Year for which it
is made and each succeeding Plan Year for which any amounts are deferred
hereunder for the Participant, unless an effective election is made by the
Participant to change the time or form of distribution for deferrals for a
future year or a change is made to the time or form of distribution for amounts
already deferred in accordance with Section 7.2.

 

Except as provided in Sections 7.3, 7.4 and 7.5, payment of amounts credited to
the Account of the Participant shall be made in accordance with the elections
made by the Participant under this Section 7.1 (or any modified elections made
by the Participant under Section 7.2). In addition, if a Participant has not
made an election for a scheduled in-service payment in accordance with this
Section 7.1, all amounts under this Plan shall be paid only in accordance with
Sections 7.3, 7.4 and 7.5.

 

7.2.         Modification of Election as to Time and Form of Payment for
In-Service Payments

 

A Participant may elect, in writing, to modify his or her prior election under
Section 7.1 as to time or form of payment, provided, however, that any such
modification election must comply with the following requirements:

 

(a)           such election may not take effect until at least 12 months after
the date on which the election is made; and

 

(b)           the payment with respect to an amended election must be deferred
for a period of not less than 5 years from the date such payment would otherwise
have been paid (or, in the case of installment payments, no more than 5 years
from the date the first amount was scheduled to be paid); and

 

(c)           any election related to a payment otherwise made at a specified
time may not be made less than 12 months prior to the date the payment is
otherwise to be paid (or, in the case of installment payments, 12 months prior
to the date the first amount was scheduled to be paid).

 

For purposes of this Plan, distributions that are to be made in the form of
installments shall be treated as a single payment (and not a series of separate
payments). Therefore, the five-year deferral rule is measured from the
commencement of installment payments; each installment payment is not separately
deferred for a five-year period.

 

7.3.         Separation from Service

 

To the extent elected by a Participant on the Participant’s Election Form
completed in accordance with Section 7.1 and Section 7.2, upon the Participant’s
separation from service for any reason other than death, the Vested portion of
the Participant’s Account (including any portion Vested pursuant to Section 6.4
as a consequence of the Participant’s Total and Permanent Disability) shall be
paid to the Participant in the form elected by the Participant as soon as
practicable (but no later than 30 days) following the date of such separation
from service. Solely for purposes of this Plan, a Participant shall be deemed to
have separated from service upon his Total and Permanent Disability. The form of
distribution of such Vested amounts elected by the Participant is determined as
to the Participant’s deferrals for each Plan Year (on a class year basis) as
follows: with respect to deferral amounts credited to a Participant’s Account
for any Plan Year, such amounts shall be paid under this Section 7.3 in the form
of a single sum payment unless otherwise elected by the Participant on the
Participant’s Election Form completed prior to the Plan Year of the applicable
deferral amount (or within the 30-day period referred to in Section 4.1(b) or
(c)). Once the form of payment on account of a Participant’s separation from
service is determined for a Plan Year, it may not be changed thereafter.
Notwithstanding the foregoing, as long as the Employer’s stock is publicly
traded on an established securities market, any distribution to any “specified
employee” (as determined by the Plan Administrator in accordance with section
409A of the Code) on account of a separation from service shall be made as soon
as practicable (but no later than 30 days) after the date that is six months
after the date of separation from service (or, if earlier, the date of the
Participant’s death in accordance with Section 7.4). In the event the preceding
sentence applies to a Participant, any

 

8

--------------------------------------------------------------------------------


 

distribution which would otherwise be paid to the Participant within the first
six months following the separation from service shall be accumulated and paid
to the Participant in a lump sum as of the first day of the seventh month
following the separation from service. All subsequent distributions shall be
paid in the manner specified.

 

Any deferral amounts not otherwise Vested upon a Participant’s separation from
service shall be immediately forfeited thereafter.

 

For purposes of determining whether and when a Participant has incurred a
separation from service, the Plan Administrator shall apply the default rule
under section 409A of the Code pursuant to which the employment relationship
will be deemed to have ended at the date the Participant and his Employer
reasonably anticipate that the level of bona fide services the Participant will
perform for the Employer and any Related Company after such date (whether as an
employee or independent contractor, but not as a director) will permanently
decrease to a level that is no more than 20% of the average level of bona fide
services the Participant performed over the immediately preceding 36-month
period. The term “Related Company” means any corporation, trade or business
during any period in which it is, along with the Employer, a member of a
controlled group of corporations or a controlled group of trades or businesses
(as described in sections 414(b) and (c), respectively, of the Code).

 

7.4.         Death

 

If a Participant dies prior to the complete distribution of his or her Account,
the Vested balance of the Account shall be paid as soon as practicable to the
Participant’s designated beneficiary or beneficiaries, in the form of a single
lump sum payment payable as soon as practicable after the Participant’s death.
Any designation of beneficiary shall be made by the Participant on an Election
Form filed with the Plan Administrator and may be changed by the Participant at
any time by filing another Election Form containing the revised instructions. If
no beneficiary is properly designated or no designated beneficiary survives the
Participant, payment shall be made to the Participant’s surviving spouse, or, if
none, to his or her issue per stirpes, in a single payment. If no spouse or
issue survives the Participant, payment shall be made in a single lump sum to
the Participant’s estate.

 

7.5.         Unforeseeable Emergency

 

If a Participant experiences an “Unforeseeable Emergency,” as that term is
defined in this Section 7.5, and the Employer has made this Section 7.5
applicable by so electing in the Adoption Agreement, the Participant may make a
request to the Plan Administrator, by submitting a form or otherwise evidencing
such request by a telephonic or an electronic method acceptable to the Plan
Administrator, to receive a distribution of all or a portion of the Vested (as
that term is defined in Section 6.1 of the Plan) amounts allocated to the
Account of the Participant in accordance with the provisions and requirements of
this Section 7.5.

 

(a)          The amount distributed with respect to an emergency shall not
exceed the lesser of: (i) the Vested amounts allocated to the Account of the
Participant calculated as if the Participant were receiving a distribution based
upon a separation from service, or (ii) the amount necessary to satisfy such
emergency plus an amount necessary to pay taxes reasonably anticipated as a
result of the distribution.

 

(b)         The amount distributed with respect to an emergency shall be
determined after taking into account the extent to which such hardship is or may
be relieved through reimbursement or compensation by insurance or otherwise or
by liquidation of the assets of the Participant (to the extent the liquidation
of such assets would not itself cause severe financial hardship).

 

(c)          If the Plan Administrator, in its sole discretion, approves the
request for such a distribution, the Elective Deferrals of the Participant under
Section 4.1 will immediately terminate (if and to the extent necessary to
alleviate the hardship), and the distribution under this Section 7.5 shall be
made in the form of a lump sum payment as soon as practicable after the approval
by

 

9

--------------------------------------------------------------------------------


 

the Plan Administrator. If Elective Deferrals are terminated under this Section
7.5, the Participant may not again elect to defer compensation under Section 4.1
until the enrollment period for the Plan Year that begins at least twelve (12)
months after such hardship distribution.

 

(d)         For purposes of this Section 7.5, an Unforeseeable Emergency means a
severe financial hardship to the Participant resulting from a sudden and
unexpected illness or accident of the Participant, the Participant’s
beneficiary, or of a dependent (as defined in section 152 of the Code without
regard to section 152(b)(1), (b)(2), and (d)(1)(B)) of the Participant; loss of
the Participant’s property due to casualty, (including the need to rebuild a
home following damage to a home not otherwise covered by insurance, for example,
not as a result of a natural disaster); or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the
Participant’s control. For example, the imminent foreclosure of or eviction from
the Participant’s primary residence may constitute an Unforeseeable Emergency.
In addition, the need to pay for medical expenses, including non-refundable
deductibles, as well as for the costs of prescription drug medication, may
constitute an Unforeseeable Emergency. Finally, the need to pay for the funeral
expenses of a spouse, a beneficiary, or a dependent (as defined in section 152
of the Code, without regard to section 152(b)(1), (b)(2), and (d)(1)(B)) may
also constitute an unforeseeable emergency. However, except as specifically
provided above, distributions under this Section 7.5 shall not be allowed for
purposes of sending a child to college or the Participant’s desire to purchase a
home or other residence.

 

(e)          In all events, the circumstances that will constitute a severe
financial hardship will depend on the facts of each case (as determined in a
manner consistent with the requirements of section 409A of the Code) and be
based on information supplied by the Participant.

 

7.6.         Forfeiture of Non-Vested Amounts

 

To the extent that any amounts credited to a Participant’s Account are not
Vested at the time such amounts are otherwise payable under Section 7.3, such
amounts shall be immediately forfeited and such forfeitures shall be used to
offset any future Employer contributions to the Trust.

 

7.7.         Taxes

 

All federal, state or local taxes that the Plan Administrator determines are
required to be withheld from any payments made pursuant to this Article 7 shall
be withheld.

 

7.8.         Special Election Rule

 

Subject to the terms and conditions of the Plan and notwithstanding anything in
the Plan to the contrary, each individual who is a Participant in the Plan prior
to January 1, 2009 and who is permitted by the Employer to make an election
under Section 7.3, may elect the time at which payment of his Plan benefit will
commence by filing a written election with the Plan Administrator, no later than
December 31, 2008, in a form and manner and subject to such limitations as the
Plan Administrator in its sole discretion may establish, subject to the
following:

 

(a)                             an election pursuant to this Section 7.8 shall
be available only to the extent that payment would not otherwise commence in the
year in which the election is made; and

 

(b)                            such election shall not be effective if it would
cause payment to commence in the year in which the election is made that would
not otherwise commence in such year.

 

10

--------------------------------------------------------------------------------

 

Article 8 - Plan Administrator

 

8.1.         Plan Administration and Interpretation

 

The Plan Administrator shall oversee the administration of the Plan. The Plan
Administrator shall have complete control and authority to determine the rights
and benefits and all claims, demands and actions arising out of the provisions
of the Plan of any Participant, beneficiary, deceased Participant, or other
person having or claiming to have any interest under the Plan. The Plan
Administrator shall have complete discretion to interpret the Plan and to decide
all matters under the Plan. Such interpretation and decision shall be final,
conclusive and binding on all Participants and any person claiming under or
through any Participant, in the absence of clear and convincing evidence that
the Plan Administrator acted arbitrarily and capriciously. Any
individual(s) serving as Plan Administrator who is a Participant will not vote
or act on any matter relating solely to himself or herself. When making a
determination or calculation, the Plan Administrator shall be entitled to rely
on information furnished by a Participant, a beneficiary, the Employer or the
Trustee. The Plan Administrator shall have the responsibility for complying with
any reporting and disclosure requirements of ERISA.

 

8.2.         Powers, Duties, Rules and Procedures

 

The Plan Administrator shall have such powers and duties, may adopt such
rules and tables, may act in accordance with such procedures, may appoint such
officers or agents, may delegate such powers and duties, may receive such
reimbursements and compensation, and shall follow such claims and appeal
procedures with respect to the Plan as it may establish.

 

8.3.         Information

 

In order to enable the Plan Administrator to perform its functions, the Employer
shall supply full and timely information to the Plan Administrator on all
matters relating to the compensation of Participants, their employment,
retirement, death, separation from service, and such pertinent facts as the Plan
Administrator may require.

 

8.4.         Indemnification of Plan Administrator

 

The Employer agrees to indemnify and to defend to the fullest extent permitted
by law any officer(s) or employee(s) who serve as Plan Administrator (including
any such individual who formerly served as Plan Administrator) against all
liabilities, damages, costs and expenses (including attorneys’ fees and amounts
paid in settlement of any claims approved by the Employer) occasioned by any act
or omission to act in connection with the Plan, if such act or omission is in
good faith.

 

8.5.         Operation of Plan and Claims Procedures

 

The Employer shall be responsible for the general operation and administration
of the Plan and for carrying out the provisions thereof. The Employer shall be
responsible for the expenses incurred in the administration of the Plan. The
Employer shall also be responsible for determining eligibility for payments and
the amounts payable pursuant to the Plan. The Employer shall be entitled to rely
conclusively upon all tables, valuations, certificates, opinions and reports
furnished by any actuary, accountant, controller, counsel or other person
employed or engaged by the Employer with respect to the Plan. The procedures for
filing claims for payments under the Plan are described below. For claims
procedures purposes, the “Claims Manager” shall be the Employer.

 

(a)   It is the intent of the Employer that benefits payable under the Plan
shall be payable without the Participant having to complete or submit any claims
forms. However, a Participant who believes he or she is entitled to a payment
under the Plan may submit a claim for payments in writing to the Employer. Any
claim for payments under the Plan must be made by the Participant or his or her
beneficiary in writing and state the claimant’s name and the nature of benefits
payable under the Plan on a form acceptable to the Employer. If for any reason a
claim for payments under the Plan is denied by the Employer, the Claims Manager
shall

 

11

--------------------------------------------------------------------------------


 

deliver to the claimant a written explanation setting forth the specific reasons
for the denial, specific references to the pertinent provisions of the Plan on
which the denial is based, a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary, and information on the
procedures to be followed by the claimant in obtaining a review of his or her
claim, all written in a manner calculated to be understood by the claimant. For
this purpose:

 

(i)    the claimant’s claim shall be deemed to be filed when presented orally or
in writing to the Claims Manager;

 

(ii)   the Claims Manager’s explanation shall be in writing delivered to the
claimant within ninety (90) days of the date the claim is filed.

 

(b)   The claimant shall have sixty (60) days following his or her receipt of
the denial of the claim to file with the Claims Manager a written request for
review of the denial. For such review, the claimant or the claimant’s
representative may review pertinent documents and submit written issues and
comments.

 

(c)   The Claims Manager shall decide the issue on review and furnish the
claimant with a copy within sixty (60) days of receipt of the claimant’s request
for review of the claimant’s claim. The decision on review shall be in writing
and shall include specific reasons for the decision, written in a manner
calculated to be understood by the claimant, as well as specific references to
the pertinent provisions in the Plan on which the decision is based. If a copy
of the decision is not so furnished to the claimant within such sixty (60) days,
the claim shall be deemed denied on review. In no event may a claimant commence
legal action for benefits the claimant believes are due the claimant until the
claimant has exhausted all of the remedies and procedures afforded the claimant
by this Section 8.5.

 

(d)   Any review of an appeal of a determination with respect to the
Participant’s Total and Permanent Disability must meet the following standards:
the review does not afford deference to the initial adverse determination; the
review is conducted by an appropriate person who is neither the party who made
the initial adverse benefit determination that is the subject of the appeal nor
a subordinate of such party; the review provides for the appropriate person to
consult with health care professionals with appropriate training and experience
in the field of medicine involved in the medical judgment in deciding the appeal
of an adverse benefit determination that is based in whole or in part on a
medical judgment; and the review provides for the identification of the medical
or vocational experts whose advice was obtained in connection with the
claimant’s adverse benefit determination, without regard to whether the advice
was relied upon in making the determination. Furthermore, the ninety (90) day
period described in these procedures shall be reduced to forty-five (45) days in
the case of a claim of the Participant’s Total and Permanent Disability. The
forty-five (45) day period may be extended by thirty (30) days if the Claims
Manager determines the extension is necessary due to circumstances outside the
control of the Plan, and the claimant is notified prior to the end of the
forty-five (45) day period. If prior to the end of the thirty (30) day extension
period, the Claims Manager determines that additional time is necessary, the
period may be extended for a second thirty (30) day period, provided the
claimant is notified prior to the end of the first thirty (30) day extension
period and such notice specifies the circumstances requiring the extension and
the date as of which the Plan expects to render a decision. The sixty (60) day
period described in these procedures shall be reduced to forty-five (45) days
with respect to the appeal of the denial of the Participant’s claim of Total and
Permanent Disability. The forty-five (45) day period may be extended by an
additional forty-five (45) days if the Claims Manager determines the extension
is necessary to circumstances outside the control of the Plan, and the claimant
is notified prior to the end of the initial forty-five (45) day period.

 

12

--------------------------------------------------------------------------------


 

(e)   No inquiry or question shall be deemed to be a claim or a request for a
review of a denied claim unless made in accordance with the claims procedure.
The Claims Manager may require that any claim for benefits and any request for a
review of a denied claim be filed on forms to be furnished by the Claims Manager
upon request. The Claims Manager may, in its discretion, hold one or more
hearings on a claim or a request for a review of a denied claim. Claimants may
be represented by a lawyer or other representative at their own expense, but the
Claims Manager reserves the right to require the claimant to furnish written
authorization. A claimant’s representative shall be entitled to copies of all
notices given to the claimant.

 

(f)    To be considered timely under the Plan’s claim and review procedure, a
claim must be filed with the Employer within one (1) year after the claimant
knew or reasonably should have known of the principal facts upon which the claim
is based.

 

(g)   The exhaustion of the claim and review procedure is mandatory for
resolving every claim and dispute arising under this Plan. As to such claims and
disputes:

 

(i)    no claimant shall be permitted to commence any legal action to recover
Plan benefits or to enforce or clarify rights under the Plan under section 502
or section 510 of ERISA or under any other provision of law, whether or not
statutory, until the claim and review procedure set forth herein have been
exhausted in their entirety; and

 

(ii)   in any such legal action all explicit and all implicit determinations by
the Employer (including, but not limited to, determinations as to whether the
claim, or a request for a review of a denied claim, was timely filed) shall be
afforded the maximum deference permitted by law.

 

(h)   No legal action to recover Plan benefits or to enforce or clarify rights
under the Plan under section 502 or section 510 of ERISA or under any other
provision of law, whether or not statutory, may be brought by any claimant on
any matter pertaining to this Plan unless the legal action is commenced in the
proper forum before the earlier of:

 

(i)    thirty (30) months after the claimant knew or reasonably should have
known of the principal facts on which the claim is based, or

 

(ii)   six (6) months after the claimant has exhausted the claim and review
procedure.

 

(i)    Knowledge of all facts that a Participant knew or reasonably should have
known shall be imputed to every claimant who is or claims to be a beneficiary of
the Participant or otherwise claims to derive an entitlement by reference to the
Participant for the purpose of applying the previously specified periods.

 

Article 9 - Amendment and Termination

 

9.1.         Amendments

 

The Employer shall have the right to amend the Plan from time to time, subject
to Section 9.3, by an instrument in writing which has been executed on the
Employer’s behalf by its duly authorized officer. Notwithstanding anything
herein to the contrary, in no event shall any amendment be made in a manner that
is inconsistent with the requirements to avoid adverse federal tax consequences
under section 409A of the Code.

 

9.2.         Termination of Plan

 

This Plan is strictly a voluntary undertaking on the part of the Employer and
shall not be deemed to constitute a contract between the Employer and any
Eligible Employee (or any other employee) or a consideration for, or an
inducement or condition of employment for, the performance of the services by
any Eligible Employee (or other employee). The Employer reserves the right to
terminate the Plan at any time, subject to Section 9.3, by an instrument in
writing which has been executed on the Employers behalf

 

13

--------------------------------------------------------------------------------


 

by its duly authorized officer. Notwithstanding anything to the contrary in this
Plan, each Participant’s Vested benefit shall be distributed immediately in a
lump sum if this Plan terminates in the following circumstances:

 

(a)   Within thirty (30) days before or twelve (12) months after a change in the
ownership or effective control of the Employer, or in the ownership of a
substantial portion of the assets of the Employer as described in section
409A(2)(A)(v) of the Code, provided that termination of this Plan was effected
through an irrevocable action taken by the Employer and provided further that
all distributions are made no later than twelve (12) months following such
termination of the Plan and that all the Employer’s arrangements which are
substantially similar to the Plan are terminated so all Participants and any
participants in the similar arrangements are required to receive all amounts of
compensation deferred under the terminated arrangements within twelve (12)
months of the termination of the arrangements;

 

(b)   Upon the Employer’s dissolution or with the approval of a bankruptcy court
provided that the amounts deferred under the Plan are included in each
Participant’s gross income in the latest of (i) the calendar year in which the
Plan terminates; (ii) the calendar year in which the amount is no longer subject
to a substantial risk of forfeiture; or (iii) the first calendar year in which
the distribution is administratively practical; or

 

(c)   Upon the Employer’s termination of this and all other account balance
plans (as referenced in Section 409A of the Code or the regulations thereunder),
provided that all distributions are made no earlier than twelve (12) months and
no later than twenty-four (24) months following such termination, provided
further that the termination of this Plan does not occur proximate to the
downturn in the financial health of the Employer and provided further that the
Employer does not adopt any new account balance plans for a minimum of three
(3) years following the date of such termination.

 

9.3.         Existing Rights

 

No amendment or termination of the Plan shall adversely affect the rights of any
Participant with respect to amounts that have been credited to his or her
Account prior to the date of such amendment or termination, and each
Participant’s rights after termination of the Plan shall remain subject to the
terms of the Plan prior to its termination.

 

Article 10 - Miscellaneous

 

10.1.       Unfunded and Unsecured

 

The Plan shall at all times be considered entirely unfunded both for tax
purposes and for purposes of Title I of the ERISA, and no provision shall at any
time be required with respect to segregating assets of the Employer for payment
of any amounts under the Plan. Any funds invested under the Plan shall continue
for all purposes to be part of the general assets of the Employer and available
to the general creditors in the event the Employer becomes Insolvent. The
Employer shall promptly notify the Trustee and the applicable Participants of
such Insolvency. No Participant or any other person shall have any interests in
any particular assets of the Employer by reason of the right to receive a
benefit under the Plan and to the extent the Participant or any other person
acquires a right to receive a benefit under the Plan, such right shall be no
greater than the right of any general unsecured creditor. The Plan constitutes a
mere promise by the Employer for the payment of benefits payable under the Plan
to the Participants in the future. Nothing contained in the Plan shall
constitute a guaranty by the Employer or any other person or entity that any
funds in Trust or the assets of the Employer will be sufficient to pay any
benefit under the Plan. Furthermore, no Participant shall have any right to a
benefit under the Plan except in accordance with the terms and conditions of the
Plan.

 

14

--------------------------------------------------------------------------------


 

10.2.       Non-Assignability

 

None of the benefits, payments, proceeds or claims of any Participant or
beneficiary shall be subject to any claim of any creditor of any Participant or
beneficiary and, in particular, the same shall not be subject to attachment or
garnishment or other legal process by any creditor of such Participant or
beneficiary, nor shall any Participant or beneficiary have any right to
alienate, anticipate, commute, pledge, encumber or assign any of the benefits or
payments or proceeds that he or she may expect to receive, contingently or
otherwise, under the Plan. Notwithstanding the foregoing, payments of Vested
amounts under this Plan may be made to an individual other than the Participant
to the extent necessary to fulfill a domestic relations order (as defined in
section 414 (p)(1)(B) of the Code).

 

10.3.       Limitation of Participants’ Rights

 

Nothing contained in the Plan shall confer upon any person a right to be
employed or to continue in the employ of the Employer, or interfere in any way
with the right of the Employer to terminate the employment of a Participant in
the Plan at any time, with or without cause.

 

10.4.       Participants Bound

 

Any action with respect to the Plan taken by the Plan Administrator or the
Employer or the Trustee or any action authorized by or taken at the direction of
the Plan Administrator, the Employer or the Trustee shall be conclusive upon all
Participants and beneficiaries entitled to benefits.

 

10.5.       Receipt and Release

 

Any payment to any Participant or beneficiary in accordance with the provisions
of the Plan shall, to the extent thereof, be in full satisfaction of all claims
against the Employer, the Plan Administrator and the Trustee under the Plan, and
the Plan Administrator may require such Participant or beneficiary, as a
condition precedent to such payment, to execute a receipt and release to such
effect. If any Participant or beneficiary is determined by the Plan
Administrator to be incompetent by reason of physical or mental disability
(including minority) to give a valid receipt and release, the Plan Administrator
may cause the payment or payments becoming due to such person to be made to
another person for his or her benefit without responsibility on the part of the
Plan Administrator, the Employer or the Trustee to follow the application of
such funds.

 

10.6.       Governing Law

 

The Plan shall be construed, administered, and governed in all respects under
and by the laws of the state in which the Employer maintains its primary place
of business. If any provision shall be held by a court of competent jurisdiction
to be invalid or unenforceable, the remaining provisions hereof shall continue
to be fully effective.

 

10.7.       Headings and Subheadings

 

Headings and subheadings in this Plan are inserted for convenience only and are
not to be considered in the construction of the provisions hereof.

 

10.8.       Distributions Upon Income Inclusion Under Section 409A of the Code

 

Upon the inclusion of any amount into a Participant’s income as a result of the
failure of this Plan to comply with the requirements of section 409A of the
Code, to the extent such tax liability can be covered by the amount of the
Participant’s Account, a distribution shall be made as soon as is
administratively practicable following the discovery of the Plan failure.

 

15

--------------------------------------------------------------------------------


 

Appendix A

 

Performance-Based Compensation

 

If the Employer has elected to offer the deferral of Performance-Based
Compensation by making the election in Section 4 of the Adoption Agreement, then
the following rules shall apply:

 

A.1          Definitions

 

a.     Performance-Based Compensation means the compensation paid by the
Employer as set forth in the Adoption Agreement as Performance-Based
Compensation. In all events, Performance-Based Compensation definition must meet
the following criteria:

 

(i)    the compensation must be based on services performed over a period of at
least 12 months;

 

(ii)   the payment or amount of the compensation must be contingent on the
satisfaction of pre-established organizational or individual performance
criteria (established no later than 90 days after the beginning of the Service
Period); and

 

(iii)  the compensation cannot include any amount or portion of any amount that
will be paid either regardless of performance or based on a level of performance
that is substantially certain to be met at the time the performance criteria are
established.

 

The term Performance-Based Compensation includes payments based upon subjective
performance criteria, provided that: (i) the subjective performance criteria are
bona fide and relate to the performance of the Eligible Employee, a group of
employees that includes the Eligible Employee, or a business unit for which the
Eligible Employee provides services (which may include the entire organization);
and (ii) The determination that any subjective performance criteria have been
met is not made by the Eligible Employee or a family member of the Eligible
Employee (as defined in section 267(c)(4) of the Code applied as if the family
of an individual includes the spouse of any member of the family), or a person
under the effective control of the Eligible Employee or such a family member,
and no amount of the compensation of the person making such determination is
effectively controlled in whole or in part by the Eligible Employee or such a
family member.

 

In all events, the Employer is responsible for determining whether the actual
definition of Performance-Based Compensation used in this Plan conforms with the
requirements of Code section 409 A.

 

b.     Performance-Based Compensation Elective Deferral means the portion of the
Performance-Based Compensation that is deferred by a Participant, according to
this Appendix A.

 

c.     Service Period means a period of at least 12 months with respect to which
Performance-Based Compensation is otherwise determined and payable.

 

A.2          Performance-Based Compensation Elective Deferrals

 

If this Appendix A is applicable, Performance-Based Compensation Elective
Deferral elections shall be made on such Election Forms provided by the Plan
Administrator and in accordance with the following provisions:

 

(a)           Performance-Based Compensation Elective Deferral Elections.
Provided that an Eligible Employee performs services continuously from the later
of the beginning of the Service Period or

 

16

--------------------------------------------------------------------------------


 

the date the performance criteria for the Performance-Based Compensation are
established through the date of the election described herein, an Eligible
Employee may, by completing an Election Form and filing it with the Plan
Administrator no later than six months before the end of the applicable Service
Period irrevocably elect to defer a percentage or dollar amount of
Performance-Based Compensation otherwise payable to the Eligible Employee. Any
election to defer a percentage of Performance-Based Compensation shall be made
in whole percentage increments up to 100%, after taking into account required
tax withholding and payroll deductions for other benefit programs. In addition,
in no event may an election to defer Performance- Based Compensation be made
after the compensation has become readily ascertainable. An election to defer a
percentage or dollar amount of Performance-Based Compensation for any Service
Period (or any election not to defer any amount of Performance-Based
Compensation for a Service Period) shall not apply for subsequent payments of
Performance-Based Compensation and a separate deferral election shall be
required for each Service Period’s payment of Performance-Based Compensation.

 

(b)           Initial Performance-Based Compensation Elective Deferral Election
Upon an Individual’s First Becoming Eligible After the Plan’s Effective Date. If
an Eligible Employee is not otherwise eligible to participate in another
individual account non-qualified deferred compensation plan, and the individual
first becomes eligible for this Plan after the Effective Date and during a
Service Period, the Eligible Employee may irrevocably elect to defer a
percentage or dollar amount of Performance-Based Compensation to be earned by
the Eligible Employee in the same Plan Year as long as the election is made
within 30 days following the date the individual first becomes an Eligible
Employee and applies only to Performance-Based Compensation earned after the
election is made. The maximum amount of Performance-Based Compensation taken
into account for this purpose shall be the total amount of Performance-Based
Compensation for such Service Period, multiplied by the ratio of remaining days
in the Service Period over the total number of days in the Service Period (after
taking into account required tax withholding and payroll deductions for other
benefit programs).

 

A.3          Accounts

 

All Performance-Based Compensation Elective Deferrals shall be credited to the
Participant’s Elective Deferral Account. For purposes of measuring the amounts
to be credited (or debited) to a Participant’s Account attributable to
Performance-Based Compensation Elective Deferrals, a Participant or the
Participant’s investment advisor may select the deemed investment options in
accordance with Article 5.

 

A.4          Vesting

 

The amounts credited to the Account of each Participant attributable to
Performance-Based Compensation Elective Deferrals, as adjusted based upon the
measuring investments, shall be subject to the vesting requirements set forth
in, or established under, the Stock Plan.

 

A.5          Payments

 

Distributions of all Performance-Based Compensation Elective Deferrals credited
to a Participant’s Account for any Plan Year shall be paid in the same time and
manner as any Elective Deferrals credited to the Participant’s Account for the
same Plan Year, in accordance with Section 7.1 and 7.2. If there is no such
election in effect, then all Performance-Based Compensation Elective Deferrals
credited to a Participant’s Account for a Plan Year will be distributed in a
single sum payment upon the earlier of the date specified in Section 7.3
(separation from service) or Section 7.4 (death).

 

17

--------------------------------------------------------------------------------


 

A.6          Unforeseeable Emergency

 

Performance-Based Compensation Elective Deferral elections under this Appendix A
shall be terminated to the extent required by section 401(k) of the Code, if the
Participant elects to receive a hardship distribution under a tax-qualified cash
or deferred arrangement subject to section 401(k) of the Code maintained by the
Employer. If Performance-Based Compensation Elective Deferral elections are
terminated based on the foregoing, any later Performance-Based Compensation
Elective Deferral election can be made after the expiration of the suspension of
deferrals under the section 401(k) plan and at the time otherwise required under
Section A.2(a) above. In addition, all amounts attributable to Performance-Based
Compensation Elective Deferral elections shall not be available for withdrawal
under Section 7.5 (Unforeseeable Emergency) of the Plan.

 

A.7          Matching

 

Performance-Based Compensation Elective Deferrals are eligible for Matching
Deferrals under Section 4.2 of the Plan.

 

18

--------------------------------------------------------------------------------


 

Merrill Lynch Non-Qualified Deferred Compensation Plan

Adoption Agreement

 

Please complete the information requested in the Adoption Agreement to establish
the specific provisions of your plan. This document and the Merrill Lynch
Non-Qualified Deferred Compensation Plan document govern the rights of Plan
participants and should, therefore, be disclosed to participants and retained as
part of your permanent records.

 

1. Employer Information

 

A.

Name of Plan:

Simon Property Group, L.P. Deferred Compensation Plan

 

 

 

B.

Name and address of employer sponsoring the Plan:

 

(Please provide Employer’s business name)

 

 

Simon Property Group, L.P.

 

 

Business Name

 

 

225 West Washington Street

 

 

Address

 

 

Indianapolis, IN 46204

 

 

City

State

Zip Code

 

 

 

C.

Provide Employer’s primary contact for the Plan and telephone and fax numbers.
Also, include the Employer’s tax identification number.

 

 

John M. Yahwak, Vice President, Compensation & Benefits

 

 

Primary Contact

Title

 

 

317-263-2207

317-263-2474

 

 

Telephone Number

Fax Number

 

 

EIN 35-1903854

 

 

Employer Tax Identification Number (TIN)

 

D.

Give the first day of the 12-month period for which the Employer pays taxes:

January 1

.

 

2. Plan Information

 

A.

What is the effective date of the Plan?

Restatement effective January 1, 2005

 

 

 

B.

Plan Year. (The Plan Year for this Plan is defined as the calendar year. If this
is a new Plan, please complete the following section.)

 

The Plan’s initial Plan Year shall be the period beginning                   ,
and ending December 31, 20  . Thereafter, the Plan Year shall be the 12-month
period ending December 31 of each calendar year.

 

19

--------------------------------------------------------------------------------


 

3. Eligible Employees

 

The following persons or classes of persons shall be Participants (enter the
names or positions of individuals eligible to participate or the criteria used
to identify Participants; e.g., “Those key employees of the Employer selected by
the Compensation Committee of the Board of Directors”).

 

Those key employees of the Employer selected by the Compensation Committee of
the Board of Directors of the Managing Partner

 

 

 

4. Compensation

 

Compensation is used to determine the amount of Elective Deferrals a Participant
can elect. The Plan allows for deferrals of “Compensation.”

 

For purposes of the Plan, Compensation will be determined before giving effect
to Elective Deferrals and other salary reduction amounts that are not included
in the Participant’s gross income under Code section 125, 401(k), 402(h) or
403(b).

 

Compensation under the Plan is defined as (select one):

 

o    The Participant’s cash wages, salaries, and other cash amounts received in
the course of employment with the Employer or an Affiliate to the extent that
the amounts are includable in gross income, and otherwise reported on the
Eligible Employee’s Form W-2.

 

o    The regular or base cash salary or wages payable to the individual by the
Employer or an Affiliate, excluding commissions and bonuses and any other
special, unusual, non-recurring or non-regular items of compensation.

 

Option for Performance-Based Compensation:

 

If the Employer wishes to offer the deferral of Performance-Based Compensation,
please indicate below:

 

x          Employer elects to offer the deferral of Performance-Based
Compensation, in accordance with the rules set forth in Appendix A.

 

Performance-Based Compensation is defined as:

 

Amounts earned and awarded under the Simon Property Group, L.P. 1998 Stock
Incentive Plan, as the same has been or may be modified or supplemented from
time-to-time, or any successor thereto (the “Stock Plan”).

 

 

 

 

Note:      To qualify as “Performance-Based Compensation” under the Plan and
section 409A of the Code, the compensation must satisfy certain requirements set
forth in Appendix A, which include the following:

 

Performance-Based Compensation means the compensation paid by the Employer as
set forth in the Adoption Agreement as Performance-Based Compensation. In all
events, Performance-Based Compensation definition must meet the following
criteria:

 

(i)            the compensation must be based on services performed over a
period of at least 12 months;

 

20

--------------------------------------------------------------------------------

 

(ii)          the payment or amount of the compensation must be contingent on
the satisfaction of pre-established organizational or individual performance
criteria (established no later than 90 days after the beginning of the Service
Period); and

 

(iii)         the compensation cannot include any amount or portion of any
amount that will be paid either regardless of performance or based on a level of
performance that is substantially certain to be met at the time the performance
criteria are established.

 

In all events, the Employer is responsible for determining whether the actual
definition of Performance-Based Compensation used in this Plan conforms with the
requirements of Code section 409A.

 

5.     Deferrals

 

A.    Elective Deferrals. Participants may elect to reduce their Compensation
and to have Elective Deferrals credited to their Accounts by making an election
under the Plan (which may be changed each year as described in the Plan), but no
Participant may defer more than 100% (1% to 100% (after taking into account
required tax withholding and payroll deductions for other benefit programs) in
whole increments) of his or her Compensation for a year.

 

B.    Matching Deferrals. If the Employer elects to match Elective Deferrals,
the Employer must specify below the Determination Period for which the Matching
Deferrals are to be contributed to the Trust, the matching rate to be applied,
and the amount of the Participant’s Elective Deferral that will be matched. The
Employer may also elect to decide each Plan Year whether Matching Deferrals will
be made and, if so, what that Plan Year’s matching rate will be. For example,
the Employer may decide to credit a Matching Deferral of, for example, 50 cents
for each dollar of a Participant’s Elective Deferrals, but limit the match to
the first 5% of Compensation deferred by the Participant. If the Employer wishes
to set a maximum dollar amount on the amount of Elective Deferrals that will be
matched, insert the dollar amount and interval over which that amount is to be
measured. For example the Employer could provide that the Employer will not
match Elective Deferrals in excess of $1,000 per month. Matching Deferrals can
be made after each payroll period, monthly, quarterly or annually, at the
Employer’s discretion. Matching Deferrals will be subject to the vesting
schedule selected in Item 6A.

 

Select One:

 

o    No Matching Deferrals will be credited.

 

o    The Employer will credit to Participants’ Accounts a Matching Deferral
amount as determined in this Item 5B as of the end of             each payroll
period,            each calendar month,              each calendar quarter, or
           each calendar year. The Employer will credit Matching Deferrals for
each Participant equal to       % of the first         % of the Participant’s
Compensation which is elected as an Elective Deferral, but no Matching Deferral
will be made on Elective Deferrals in excess of $             per           
(specify time period if applicable).

 

x   The Employer will decide from year to year whether Matching Deferrals will
be made and will notify Participants annually of the manner in which Matching
Deferrals will be calculated for the subsequent year. Absent an affirmative
action by the Employer to provide for Matching Deferrals for a particular year,
no Matching Deferrals will be made for that year.

 

C.    Incentive Deferrals. The Employer may at any time and from time to time
determine to credit the Account of a Participant with an amount determined by
the Employer in its sole and absolute discretion if the Employer elects to do so
in this Item 5C. If an affirmative election is made in this Item 5C, the purpose
or purposes for authorizing Incentive Deferrals to be credited to an Account of
a Participant, the amount to be so credited, the terms and conditions, if any,
that may apply with respect

 

21

--------------------------------------------------------------------------------


 

to the crediting of such amount, and the vesting schedule that may apply with
respect to the amount so credited, shall be reflected in an attachment to this
Adoption Agreement.

 

Incentive Deferrals will be distributed according to the election in effect for
Elective Deferrals credited in the Plan Year in which the Participant first
earned the right to the Incentive Deferrals, regardless of whether the right was
subject to any restrictions. In the absence of any such election, Incentive
Deferrals credited for a Plan Year will be paid in a single lump sum payment
upon a Participant’s separation from service (in accordance with Section 7.4) or
death (in accordance with Section 7.5).

 

The Employer hereby elects to be able to determine to credit the Account of a
Participant with Incentive Deferrals pursuant to and in accordance with
Section 4.3 of the Plan and this Item 5C:

 

x Yes                                                    o No

 

6.     Vesting of Matching Deferrals and Incentive Deferrals

 

A.    Vesting Schedule for Matching Deferrals.

 

Indicate below how the portion of a Participant’s Account attributable to
Matching Deferrals is to vest by selecting one of the following six vesting
schedules (select one group of the three different groups ((1), (2), or
(3) below) and then select one option within group):

 

o    (1) The following three options base the vesting of Matching Deferrals on a
Participant’s Years of Service under the Plan:

 

o    100% immediate.

 

o    100% after          Years of Service.

 

x   20% after One Years of Service and an additional 20% for each year
thereafter.

 

o    (2) (CLASS YEAR VESTING) The following two options base the vesting of
Matching Deferrals on a Participant’s Years of Service under the Plan performed
after the Plan Year for which Matching Deferrals are credited:

 

o    For Matching Deferrals in a given Plan Year, 100% after           Years of
Service performed beginning after the last day of the Plan Year in which the
Matching Deferrals are credited.

 

o    For Matching Deferrals in a given Plan Year, 20% per Year of Service
performed beginning after the last day of the Plan Year in which the Matching
Deferrals are credited.

 

o    (3) The following option is available if the foregoing options are not
suitable and you want a more specific vesting schedule:

 

o    Other vesting schedule for Matching Deferrals. (specify):

 

 

 

 

22

--------------------------------------------------------------------------------


 

B.    Vesting Schedule for Incentive Deferrals.

 

Indicate how the portion of a Participant’s Account attributable to Incentive
Deferrals is to vest.

 

Unless otherwise specified by the Employer at the time a Incentive Deferral is
made, Incentive Deferrals vest in accordance with the following schedule (select
one group of the three different groups ((1), (2), or (3) below) and then select
one option within group):

 

(1)   The following three options base the vesting of Incentive Deferrals on a
participant’s Years of Service under the Plan

 

o  100% immediate.

 

o  100% after        Years of Service.

 

x  20% after One Years of Service and an additional 20% for each year
thereafter.

 

(2)   (CLASS YEAR VESTING) The following two options base the vesting of
Incentive Deferrals on a Participant’s Years of Service under the Plan performed
after the Plan Year in which Incentive Deferrals are credited:

 

o  For Incentive Deferrals in a given Plan Year, 100% after        Years of
Service performed beginning after the last day of the Plan Year in which the
Incentive Deferrals are credited.

 

o  For Incentive Deferrals in a given Plan Year, 20% per Year of Service
performed beginning after the last day of the Plan Year in which the Incentive
Deferrals are credited.

 

(3)   The following option is available if the foregoing options are not
suitable and you want a more specific vesting schedule:

 

o  Other vesting schedule for Incentive Deferrals. (specify):

 

 

 

C.    Vesting Upon Attainment of Retirement Age.

 

In addition to A. and B. above, indicate below whether a Participant’s Account
attributable to Matching Deferrals and/or Incentive Deferrals should become
fully Vested upon attainment of Retirement Age by checking the box below and
indicating whether it applies to Matching Deferrals, Incentive Deferrals or
both:

 

The following option will provide for full vesting upon attainment of Retirement
Age:

 

o    100% immediate vesting upon a Participant’s attainment of Retirement Age.

 

The foregoing election shall apply to the portion of a Participant’s Account
attributable to (select either or both of the following):

 

o    Matching Deferrals

 

o    Incentive Deferrals

 

D.    Vesting Service.

 

1.     Indicate whether you will give credit for vesting service for time spent
with a predecessor employer, and if so, specify the maximum number of years and
the type of predecessor service for which credit will be given. For vesting
purposes (select one):

 

x   Service with a predecessor employer will not be considered.

 

--------------------------------------------------------------------------------


 

o    Service (up to a maximum of               years) with the following
employer(s) will be considered:

 

 

 

2.     Under the Plan, if you maintain a 401(k) plan, years of service for
vesting purposes include all years of full-time service measured from the
employee’s date of employment. If you maintain a 401(k) plan, the rules in that
plan govern the calculation of vesting service for employees covered under that
plan. If you would like to apply other rules on determining vesting service
under this Plan, please indicate below:

 

o    Service prior to an Eligible Employee’s eligibility date under this Plan
shall be disregarded.

 

o    Service prior to adoption of this Plan shall be disregarded.

 

o    Service prior to an Eligible Employee’s attainment of age               
shall be disregarded.

 

o    Other rules on calculating service for vesting purposes under this Plan:

 

 

 

 

7.     Distribution Options

 

Cashout of Small Amounts. The Employer may elect to add a cashout rule under
which the Vested amount of a Participant’s Account will automatically be paid as
a single sum cash distribution as soon as practicable after separation from
service if such Vested amount does not exceed some stated amount.

 

x   The Employer hereby elects to provide for a cashout distribution upon a
Participant’s separation from service if the Vested amount in the Participant’s
Account does not exceed $15,500 or the current 402(g) limit.

 

No Installments Before Attainment of Retirement Age. The Employer may elect to
prohibit the payment of installment distributions if a Participant’s separation
from service occurs before Retirement Age.

 

o    Notwithstanding any Participant’s form of distribution election, if the
Participant separates from service before attainment of Retirement Age,
distributions hereunder upon such separation from service shall only be made in
a single sum cash payment.

 

8.     Accounts

 

If it is desired that the Trust assets be invested in accordance with
Participants’ deemed investment elections, each Participant’s Account balance
should be invested as a separate account. Otherwise, the Account balances of all
Participants may be invested as a single fund (select one):

 

x   Account balances are to be invested separately.

 

o    Account balances are to be invested as a single fund.

 

9.     Investments

 

Investment Direction. The Employer may direct the investment of Trust assets or
direct the Trustee to invest Trust assets in accordance with Participants’
deemed investment elections (select one):

 

24

--------------------------------------------------------------------------------


 

x   Trust assets are to be invested in accordance with Participants’ deemed
investment elections made in accordance with the terms of the Plan, until
further notice from the Employer.

 

o    Trust assets are to be invested in accordance with the Employer’s attached
investment instructions, until further notice from the Employer.

 

10.  Retirement Age

 

The Retirement Age under the Plan is the normal retirement age specified in 1.
below and, if elected by the Employer, the early retirement age elected in 2.
below.

 

1.     Normal Retirement Age. A Participant’s normal retirement age shall be
(select one):

 

x   attainment of age 59 1/2 while employed.

 

o    attainment of the later of age      or the      anniversary of
participation in the Plan, while employed.

 

2.     Early Retirement Age. A Participant’s early retirement age shall be
(select one):

 

o    Attainment of age      while employed.

 

x   Attainment of age 55 and 10 Years of Service (for vesting purposes) while
employed.

 

11.  Withdrawals on Account of Unforeseeable Emergency

 

The Employer may permit a Participant to request to receive a distribution of
all or a portion of the Vested amounts allocated to the Account of the
Participant in accordance with the provisions and requirements of Section 7.5 of
the Plan and this Item 10 if the Employer affirmatively elects to permit such
distributions in this Item 10.

 

The Employer hereby elects to permit withdrawals by a Participant of all or a
portion of the Vested amounts allocated to the Account of the Participant in the
event of an Unforeseeable Emergency under the terms of the Plan:

 

x Yes                                                    o No

 

If the Employer elects to permit distributions in the event of an Unforeseeable
Emergency (as that term is defined in Section 7.5 of the Plan), a request for
such a distribution must be made by a Participant in accordance with the
requirements of Section 7.5, if an Unforeseeable Emergency is determined to have
occurred, the amount distributed to the Participant shall not exceed the maximum
amount permitted in Section 7.5, and if an amount is so distributed, Elective
Deferrals of the Participant will immediately terminate and the Participant may
not again elect to defer compensation under Section 4.1 of the Plan until the
enrollment period for the Plan Year that begins at least twelve (12) months
after such distribution.

 

12.  Administration

 

Plan Administrator. The Plan Administrator is legally responsible for the
operation of the Plan, including:

 

·      Keeping track of which employees are eligible to participate in the Plan
and the date each employee becomes eligible to participate.

 

·      Maintaining Participants’ Accounts, including all sub-accounts required
for different contribution types and payment elections, and keeping track of all
elections made by Participants under the Plan and any other relevant
information.

 

·      Transmitting important communications to the Participants, and obtaining
relevant information from Participants such as changes in investment selections.

 

25

--------------------------------------------------------------------------------


 

·      Filing important reports required to be submitted to governmental
agencies.

 

The Plan Administrator will be the person or persons identified below:

 

 

John Rulli

 

Stephen Sterrett

 

Andrew Juster

Name

 

Name

 

Name

 

 

 

 

 

Executive Vice President and

 

Executive Vice President and

 

Executive Vice President and

Chief Administrative Officer

 

Chief Financial Officer

 

Treasurer

Title

 

Title

 

Title

 

26

--------------------------------------------------------------------------------


 

13.  Signatures

 

After reviewing the Adoption Agreement, enter the current date and the name of
the Employer. The signature of the Employer or the person signing for the
Employer must be witnessed. Note that the person signing for the Employer must
be authorized to do so, such as by a resolution of the Employer’s board of
directors or governing bylaws.

 

While the Merrill Lynch Non-Qualified Deferred Compensation Plan, including this
Adoption Agreement, has been designed in a manner to permit Participants to
defer federal income tax on amounts credited to their accounts until the amounts
are actually paid, neither Merrill Lynch, Pierce, Fenner & Smith Incorporated,
the sponsor of this document, nor any of its affiliates (“Merrill Lynch”)
provide any assurances of that result in the Employer’s particular situation or
assume any responsibility in this regard. The applicable federal law in this
area (in particular, section 409A of the Code) is complex and changes from time
to time Please consult your tax advisor regarding the tax consequences of this
Plan to you and your employees. In addition, please consult your independent
legal counsel with respect to securities law issues. By signing this Adoption
Agreement, the Employer acknowledges that no representations or warranties as to
the tax consequences to the Employer and Participants of the operation of this
Plan have been made by Merrill Lynch.

 

 

Simon Property Group Administrative Services Partnership, L.P.,

a Delaware limited partnership

 

By:          M.S. Management Associates, Inc., a Delaware corporation,
its general partner

 

 

 

 

Name of Employer (Print or Type)

 

 

 

 

 

By

 

WITNESS

 

 

/s/ James M Barkley

Authorized Signature

 

Signature

John Rulli

 

James M Barkley

/s/ John Rulli

 

 

Print Name and Title

 

Print Name and Title

Executive Vice President and

 

Secretary

Chief Administrative Officer

 

 

 

 

 

Date December 31, 2008

 

Date December 31, 2008

 

27

--------------------------------------------------------------------------------
